Mr. Presiding Justice Chytraus delivered the opinion of the court. The opinion of this court in the case of Beggs v. Supreme Council, etc., 146 Ill. App. 168, disposes of this case. The reasons given in the opinion in that case for affirming the judgment there compel us to affirm the judgment herein. Appellee herein has made a motion to strike from the record an additional record supplied and an additional abstract and this motion was reserved to the hearing. As the decision in the case is in favor of appellee upon the merits the disposition of the motion is of no consequence to him. The motion will be denied without investigation into its merits. Affirmed.